Citation Nr: 1032912	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the benefits sought on 
appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether 
the Veteran's currently diagnosed bilateral hearing loss is 
related to noise exposure incurred in service.

2.  The evidence of record is at least in equipoise as to whether 
the Veteran's currently diagnosed tinnitus is related to noise 
exposure incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R § 3.303 (2009).  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Service connection for some disorders, including sensorineural 
hearing loss and tinnitus, will be rebuttably presumed if 
manifested to a compensable degree within a year following active 
service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran contends that his current bilateral hearing loss and 
tinnitus had their onset during his period of active service.  
Specifically, he asserts that those disabilities were caused by 
in-service acoustic trauma that he incurred during 12 weeks of 
basic training and as a member of an armored infantry unit in 
which he was exposed to tank and small arms fire without the aid 
of hearing protection.  Alternatively, the Veteran claims that 
his hearing loss and tinnitus are related to a series of ear 
infections for which he was treated in service.

The Veteran is competent to state that he experienced noise 
exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Board considers the Veteran's account to be 
credible as it is corroborated by his service personnel records, 
which show that he completed basic training and was later 
assigned to an infantry unit.  Moreover, there is no competent 
evidence of record to indicate that the claimed noise exposure 
did not occur.  Accordingly, the Board concludes that it is 
likely that the Veteran was exposed to acoustic trauma on active 
duty.  His exposure to acoustic trauma supports his contention 
that hearing loss and tinnitus were incurred in service.  
However, in order to establish service connection, the evidence 
still needs to show a medical nexus linking any current 
disability to the in-service injury.

The Veteran's April 1951 enlistment examination is negative for 
any complaints or clinical findings of hearing loss or tinnitus.  
Thus, the Veteran is presumed to have been sound on entry to 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2009).  Subsequent service medical records 
show that he was treated on multiple occasions, in October 1951, 
December 1952, and February 1953, for bilateral ear infections 
that were alternately diagnosed as otitis externa and otomycosis.  
Those infections were treated with antibiotics and ear drops and 
appear to have resolved without complication.  On examination 
prior to his separation from service, the Veteran did not 
complain of hearing problems and scored 15/15 on a whisper voice 
tests, which was considered normal.  However, the Veteran now 
maintains that technique for assessing hearing did not include 
audiometric data and therefore was not a reliable indicator of 
hearing loss.

Post-service medical records show that the Veteran underwent a 
private audiological examination in August 2006 that revealed 
bilateral high frequency sensorineural hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
65
80
LEFT
10
20
55
70
85

In December 2007, the Veteran was afforded a VA audiological 
examination in which he reported a long history of progressively 
worsening hearing loss, which severely limited his ability to 
understand sounds in conversations and on television programs.  
The Veteran also reported experiencing a constant ringing in his 
ears for many years.  Additionally, he complained of periodic 
dizziness and vertigo.  

In terms of prior noise exposure, the Veteran recounted his 
history of in-service acoustic trauma.  He also stated that he 
had incurred brief periods of post-service noise exposure while 
working in shoe and chemical factories.  The Veteran denied any 
significant recreational noise exposure.

Audiological testing yielded the following results, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
75
90
85
LEFT
15
25
75
90
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with mild to profound high-frequency 
sensorineural hearing loss in the right ear and severe to 
profound high-frequency sensorinerual hearing loss in the left 
ear.  Additionally, the VA examiner diagnosed the Veteran with 
bilateral tinnitus based on his reported symptoms and history.  
Significantly, the VA examiner opined that it was at least as 
likely as not that the Veteran's military noise exposure was a 
contributing factor in his current bilateral hearing loss and 
tinnitus.  As a rationale for that opinion, the VA examiner noted 
that the configuration of the Veteran's hearing loss was 
"consistent with what is seen with acoustic trauma and he would 
have been exposed to noise levels adequate enough to cause damage 
to his ears while in basic training."  Additionally, the VA 
examiner noted that the Veteran's tinnitus was "typically 
associated with this type of [sensorineural] hearing loss."  The 
VA examiner also acknowledged that the Veteran's unprotected 
civilian noise exposure likely had some effect on his hearing 
loss and tinnitus.  However, the examiner noted that, in the 
absence of any audiological testing on separation, the exact 
degrees of hearing loss attributable to the Veteran's in-service 
and civilian noise exposure could not be determined.

The record thereafter shows that in January 2008, the VA 
audiologist who had previously examined the Veteran was asked to 
render an addendum opinion with respect to whether his in-service 
ear infections had contributed to his current hearing loss and 
tinnitus.  The VA examiner opined that such a relationship was 
unlikely as neither the Veteran's hearing loss nor his tinnitus 
were of the conductive type associated with inner and central 
ear-related abnormalities.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA audiologist's December 2007 opinion, 
indicating that the Veteran's bilateral hearing loss and tinnitus 
are related to in-service acoustic trauma, is highly probative 
and persuasive.  That opinion was based on VA examiner's clinical 
examination of the Veteran and review of his claims folder.  
Moreover, that opinion was supported by a rationale and reflects 
a knowledge of the Veteran's in-service noise exposure and his 
history of bilateral hearing loss and tinnitus.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to the 
claims folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Furthermore, that opinion is consistent 
with the other lay and clinical evidence and there are no 
contrary medical findings of record.

The Board recognizes that the VA audiologist also opined that the 
Veteran's current hearing disabilities are related to his 
civilian noise exposure and that the precise degrees of hearing 
loss attributable to his in-service and post-service acoustic 
trauma could not be determined.  However, the Board finds the VA 
audiologist's finding in that regard to be inherently speculative 
and, thus, of limited probative value.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical opinion expressed in terms of may also 
implies may or may not and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's 
statement framed in terms such as could have been is not 
probative).  In any event, neither that finding nor the VA 
audiologist's January 2008 addendum opinion, indicating that the 
Veteran's hearing loss and tinnitus are unrelated to his in-
service ear infections, is inconsistent with that examiner's 
primary determination that a medical nexus exists between the 
Veteran's current disabilities and his exposure to in-service 
acoustic trauma.  

The Board is required to consider all potential bases of 
entitlement to service connection.  Szemraj v. Principi, 357 F.3d 
1370 (Fed. Cir. 2004).  In this case, although the VA audiologist 
rendered a negative nexus opinion with respect to the Veteran's 
in-service ear infections and his hearing loss and tinnitus, that 
examiner positively related those disabilities to the Veteran's 
in-service noise exposure.  That positive nexus opinion and the 
other clinical evidence of record collectively support a finding 
that the Veteran's hearing loss and tinnitus had their onset in 
service.  

In addition, the Board finds that the Veteran is competent to 
report his extensive exposure to acoustic trauma while in basic 
training and as a member of an armored infantry unit, and his 
statements in this regard in considered credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  He has also submitted competent 
and credible statements with respect to having experienced 
hearing problems and ringing in his ears prior to being diagnosed 
with hearing loss and tinnitus by private and VA audio logical 
examiners.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(lay evidence can be competent to establish diagnosis of a 
condition when a layperson is competent to identify the medical 
condition, or reporting a contemporaneous medical diagnosis, or 
the lay testimony describing symptoms supports a later diagnosis 
by a medical professional).  That lay evidence reflects a 
continuity of symptomatology since service, which further 
supports his claims.  Maxson v. Gober, 230 F.3d 1330 (2000). 

For the foregoing reasons, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise.  Resolving all reasonable doubt remaining in favor of 
the Veteran, the Board finds that service connection for hearing 
loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


